ORDER
This matter came before the Court in conference on the change in circumstances submitted by Sokolove Law, LLC. On January 21, 2010 the Clerk’s Office issued Sokolove Law, LLC a license to practice law in Rhode Island as a limited liability company in accordance with this Court’s opinion in In re Law Offices of James Sokolove LLC, 986 A.2d 997, 1005 (R.I. 2010). On April 3, 2012, Sokolove Law notified the Clerk’s Office of a change to the facts set forth in its original application as required by Article II, Rule 10(e) of the Supreme Court Rules on the Admission to Practice Law — specifically, the replacement of Brian J. Farrell, who was listed in the original application as the sole Rhode Island attorney who would practice law in this state on behalf of the limited liability company. The change in circumstances lists Rhode Island Attorney Peter M. Ias-cone, with an address of 117 Bellevue Avenue, Newport, Rhode Island, as its only local attorney. The Newport address is the same address out of which Attorney Iascone has practiced law as Peter M. Iascone & Associates Ltd., an unlicensed professional service corporation which has been registered with the Rhode Island Secretary of State since April 11,1986. In addition to practicing law as a professional service corporation without a license from this Court, Attorney Iascone has not obtained this Court’s approval to serve as “an officer, shareholder, director or employee of any other corporation” as required by G.L.1956 § 7-5.1-3(a) of the Professional Service Corporations Act.
Accordingly, it is hereby ordered that Attorney Iascone show cause, in writing, within thirty days of the issuance of this order as to why he is not in violation of § 7-5.1-3(a). It is further ordered, adjudged, and decreed that Sokolove Law, LLC is hereby suspended from engaging in the practice of law in this state effective immediately and until further order of this Court.